Exhibit 10(aa)

RARE HOSPITALITY INTERNATIONAL, INC.

AMENDED AND RESTATED 2002 LONG TERM INCENTIVE PLAN

(Amended and Restated Effective as of October 1, 2007, as further amended
June 19, 2008,

December 31, 2008 and June 18, 2009)

ARTICLE 1

PURPOSE

1.1. General. The purpose of the RARE Hospitality International, Inc. Amended
and Restated 2002 Long Term Incentive Plan (the “Plan”) is to promote the
success, and enhance the value, of Darden Restaurants, Inc. (the “Company”), by
linking the personal interests of employees, officers, directors, consultants
and advisors of the Company or any Affiliate (as defined below) who, as of
September 30, 2007, were employees, officers, directors, consultants and
advisors to RARE Hospitality International, Inc. (“RARE”) or its subsidiaries or
affiliates to those of Company shareholders and by providing such persons with
an incentive for outstanding performance. The Plan is further intended to
provide flexibility to the Company in its ability to motivate, attract, and
retain the services of employees, officers, directors, consultants and advisors
upon whose judgment, interest, and special effort the successful conduct of the
Company’s operation is largely dependent. Accordingly, the Plan permits the
grant of stock options and restricted stock awards from time to time to selected
employees, officers, directors, consultants and advisors of the Company or any
Affiliate.

ARTICLE 2

DEFINITIONS

2.1. Definitions. When a word or phrase appears in the Plan with the initial
letter capitalized, and the word or phrase does not commence a sentence, the
word or phrase shall generally be given the meaning ascribed to it in this
Section 2.1 unless a clearly different meaning is required by the context. The
following words and phrases shall have the following meanings:

(a) “Affiliate” means (i) any Subsidiary or Parent, or (ii) an entity that
directly or through one or more intermediaries controls, is controlled by or is
under common control with, the Company, as determined by the Committee.

(b) “Award” means any Option or Restricted Stock Award granted to a Participant
under the Plan.

(c) “Award Certificate” means a written document, in such form as the Committee
prescribes from time to time, setting forth the terms and conditions of an
Award. An Award Certificate may be in an electronic medium and need not be
signed by a representative of the Company.

(d) “Board” means the Board of Directors of the Company.



--------------------------------------------------------------------------------

(e) “Cause”, with respect to a Participant who is (i) an officer or employee,
shall have the meaning assigned such term in the employment agreement, if any,
between such Participant and the Company or an Affiliate, provided, however,
that if there is no such employment agreement in which such term is defined, and
unless otherwise defined in the applicable Award Certificate, “Cause” means any
of the following acts by the Participant, as determined by the Board: gross
neglect of duty, prolonged absence from duty without the consent of the Company,
acceptance of a position with another employer without consent of the Company,
intentionally engaging in any activity that is in conflict with or adverse to
the business or other interests of the Company, or willful misconduct,
misfeasance or malfeasance of duty which is reasonably determined to be
detrimental to the Company, or (ii) is a director, consultant or advisor means
any of the following acts by the Participant, as determined by the Board, unless
a contrary definition is contained in the applicable Award Certificate: (A) the
Participant’s egregious and willful misconduct, or (B) the Participant’s final
conviction of a felonious crime; provided, however, that the foregoing
definition shall only apply to Awards granted prior to September 30, 2007.

(f) “Change of Control” shall have the meaning set forth in an Award
Certificate, provided that, with respect to Awards granted prior to
September 30, 2007, “Change of Control” means and includes each of the
following:

(1) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the 1934 Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the 1934 Act) of
25% or more of the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (1), the following acquisitions shall not
constitute a Change of Control: (i) any acquisition by a Person who is on the
Effective Date the beneficial owner of 25% or more of the Outstanding Company
Voting Securities, (ii) any acquisition by the Company, (iii) any acquisition by
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any corporation controlled by the Company, or (iv) any acquisition by
any corporation pursuant to a transaction which complies with clauses (i),
(ii) and (iii) of subsection (3) of this definition;

(2) Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

 

-2-



--------------------------------------------------------------------------------

(3) Consummation of a reorganization, merger, share exchange or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company (a “Business Combination”), in each case, unless, following such
Business Combination, (i) all or substantially all of the individuals and
entities who were the beneficial owners of the Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors of the corporation resulting from such Business Combination
(including, without limitation, a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Company Voting Securities, and (ii) no Person (excluding any
corporation resulting from such Business Combination or any employee benefit
plan (or related trust) of the Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 25% or more of
the combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination, and (iii) at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

(4) approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

(g) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

(h) “Committee” means the committee of the Board described in Article 4.

(i) “Company” means Darden Restaurants, Inc., a Florida corporation, its
successors and assigns.

(j) “Continuous Status as a Participant” means the absence of any interruption
or termination of service as an employee, officer, director, consultant or
advisor of the Company or an Affiliate, as applicable; provided, however, that
for purposes of an Incentive Stock Option, “Continuous Status as a Participant”
means the absence of any interruption or termination of service as an employee
of the Company or any Parent or Subsidiary, as applicable. Continuous Status as
a Participant shall not be considered interrupted in the case of any leave of
absence authorized in writing by the Company prior to its commencement.

(k) “Covered Employee” means a covered employee as defined in Code
Section 162(m)(3).

 

-3-



--------------------------------------------------------------------------------

(l) “Disability” shall mean any illness or other physical or mental condition of
a Participant that renders the Participant incapable of performing his customary
and usual duties for the Company, or any medically determinable illness or other
physical or mental condition resulting from a bodily injury, disease or mental
disorder which, in the judgment of the Committee, is permanent and continuous in
nature. The Committee may require such medical or other evidence as it deems
necessary to judge the nature and permanency of the Participant’s condition.
Notwithstanding the above, with respect to an Incentive Stock Option, Disability
shall mean Permanent and Total Disability as defined in Section 22(e)(3) of the
Code.

(m) “Effective Date” means the date set forth in Section 3.1.

(n) “Eligible Participant” means an employee, officer, director, consultant or
advisor of the Company or any Affiliate.

(o) “Exchange” means the New York Stock Exchange or any national securities
exchange on which the Stock may from time to time be listed or traded.

(p) “Fair Market Value”, on any date, means with respect to any property
(including, without limitation, any Shares or other securities), the fair market
value of such property determined by such methods or procedures as shall be
established from time to time by the Committee. Notwithstanding the foregoing,
unless otherwise determined by the Committee, the Fair Market Value of Shares on
a given date for purposes of the Plan shall be the mean of the high and low
sales prices of the Shares on the New York Stock Exchange as reported in the
consolidated transaction reporting system on such date or, if such Exchange is
not open for trading on such date, on the most recent preceding date when such
Exchange is open for trading.

(q) “Good Reason” for a Participant’s termination of employment after a Change
of Control shall have the meaning assigned such term in the employment
agreement, if any, between such Participant and the Company or an Affiliate,
provided, however that if there is no such employment agreement in which such
term is defined, or unless otherwise specified in the Award Certificate, “Good
Reason” shall mean any of the following acts by the employer without the consent
of the Participant (in each case, other than an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the employer
promptly after receipt of notice thereof given by the Participant): (i) the
assignment to the Participant of duties materially inconsistent with the
Participant’s position, authority, duties or responsibilities as in effect
immediately prior to the Change of Control, or (ii) a reduction by the employer
in the Participant’s base salary or benefits as in effect immediately prior to
the Change of Control, unless a similar reduction is made in salary and benefits
of peer employees, or (iii) the Company’s requiring the Participant to be based
at any office or location more than 50 miles from the office or location at
which the Participant was stationed immediately prior to the Change of Control;
provided, however, that the foregoing definition shall only apply to Awards
granted prior to September 30, 2007.

(r) “Grant Date” means the date an Award is made by the Committee.

 

-4-



--------------------------------------------------------------------------------

(s) “Incentive Stock Option” means an Option that is designated as an Incentive
Stock Option and that meets the requirements of Section 422 of the Code or any
successor provision thereto.

(t) “Non-Employee Director” means a director of the Company who is not a common
law employee of the Company or any Affiliate.

(u) “Non-Qualified Stock Option” means an Option that is not intended to be an
Incentive Stock Option or which does not meet the requirements of Section 422 of
the Code or any successor provision thereto.

(v) “Option” means a right granted to a Participant under Article 7 of the Plan
to purchase Stock at a specified price during specified time periods. An Option
may be either an Incentive Stock Option or a Non-Qualified Stock Option.

(w) “Parent” means a company, limited liability company, partnership or other
entity that owns or beneficially owns a majority of the outstanding voting stock
or voting power of the Company. Notwithstanding the above, with respect to an
Incentive Stock Option, Parent shall have the meaning set forth in
Section 424(e) of the Code.

(x) “Participant” means an Eligible Participant who has been granted an Award
under the Plan; provided that in the case of the death of a Participant, the
term “Participant” refers to a beneficiary designated pursuant to Section 9.4 or
the legal guardian or other legal representative acting in a fiduciary capacity
on behalf of the Participant under applicable state law and court supervision.

(y) “Plan” means the RARE Hospitality International, Inc. Amended and Restated
2002 Long-Term Incentive Plan, as amended from time to time.

(z) “Qualified Performance-Based Award” means (i) a Restricted Stock Award that
is intended to qualify for the Section 162(m) Exemption and is made subject to
performance goals based on Qualified Performance Criteria as set forth in
Section 9.10, or (ii) an Option having an exercise price equal to or greater
than the Fair Market Value of the underlying Stock as of the Grant Date.

(aa) “Qualified Performance Criteria” means one or more of the performance
criteria listed in Section 9.10 upon which performance goals for certain
Qualified Performance-Based Awards may be established by the Committee.

(bb) “Restricted Stock Award” means Stock granted to a Participant under Article
8 that is subject to certain restrictions and to risk of forfeiture.

(cc) “Restricted Stock Unit Award” means the right to receive shares of Stock or
cash based upon the Fair Market Value of a specified number of shares of Stock
in the future, granted to a Participant under Article 8.

 

-5-



--------------------------------------------------------------------------------

(dd) “Section 162(m) Exemption” means the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in
Section 162(m)(4)(C) of the Code or any successor provision thereto.

(ee) “Shares” means shares of the Company’s Stock. If there has been an
adjustment or substitution pursuant to Section 10.1, the term “Shares” shall
also include any shares of stock or other securities that are substituted for
Shares or into which Shares are adjusted pursuant to Section 10.1.

(ff) “Stock” means the no par value common stock of the Company and such other
securities of the Company as may be substituted for Stock pursuant to Article
10.

(gg) “Subsidiary” means any corporation, limited liability company, partnership
or other entity of which a majority of the outstanding voting stock or voting
power is beneficially owned directly or indirectly by the Company.
Notwithstanding the above, with respect to an Incentive Stock Option, Subsidiary
shall have the meaning set forth in Section 424(f) of the Code.

(hh) “1933 Act” means the Securities Act of 1933, as amended from time to time.

(ii) “1934 Act” means the Securities Exchange Act of 1934, as amended from time
to time.

ARTICLE 3

EFFECTIVE DATE

3.1. Effective Date. The Plan originally became effective as of May 13, 2002,
the date it was first approved by a majority of the shareholders of RARE. An
amended and restated version of the Plan was approved by the shareholders of
RARE effective as of April 10, 2003, and a second amended and restated version
of the Plan was approved by the shareholders effective as of May 10, 2004 (the
“Effective Date”). The shareholders of RARE approved further amendments to the
Plan at the 2007 annual meeting of shareholders on May 8, 2007.

3.2. Termination of Plan. No Awards may be granted under the Plan after the
ten-year anniversary of the Effective Date, but the Plan shall remain in effect
as long as any Awards under it are outstanding.

ARTICLE 4

ADMINISTRATION

4.1. Committee. The Plan shall be administered by the Compensation Committee of
the Board. The Committee shall be comprised of not less than such number of
Directors as shall be required to permit Awards granted under the Plan to
qualify under Rule 16b-3, and each member of the Committee shall be a
“Non-Employee Director” within the meaning of Rule 16b-3 and an “outside
director” within the meaning of Section 162(m) of the Code. To the extent the
Board has reserved any authority and responsibility or during any time that the
Board is acting as

 

-6-



--------------------------------------------------------------------------------

administrator of the Plan, it shall have all the powers of the Committee
hereunder, and any reference herein to the Committee (other than in this
Section 4.1) shall include the Board. To the extent any action of the Board
under the Plan conflicts with actions taken by the Committee, the actions of the
Board shall control.

4.2. Actions and Interpretations by the Committee. For purposes of administering
the Plan, the Committee may from time to time adopt rules, regulations,
guidelines and procedures for carrying out the provisions and purposes of the
Plan and make such other determinations, not inconsistent with the Plan, as the
Committee may deem appropriate. The Committee’s interpretation of the Plan, any
Awards granted under the Plan, any Award Certificate and all decisions and
determinations by the Committee with respect to the Plan are final, binding, and
conclusive on all parties. Each member of the Committee is entitled to, in good
faith, rely or act upon any report or other information furnished to that member
by any officer or other employee of the Company or any Affiliate, the Company’s
or an Affiliate’s independent certified public accountants, Company counsel or
any executive compensation consultant or other professional retained by the
Company to assist in the administration of the Plan.

4.3. Authority of Committee. Except as provided below, the Committee has the
exclusive power, authority and discretion to:

(a) Grant Awards;

(b) Designate Participants;

(c) Determine the type or types of Awards to be granted to each Participant;

(d) Determine the number of Awards to be granted and the number of Shares to
which an Award will relate;

(e) Determine the terms and conditions of any Award granted under the Plan,
including but not limited to, the exercise price or grant price, any
restrictions or limitations on the Award, any schedule for lapse of restrictions
on the exercisability of an Award, and accelerations or waivers thereof, based
in each case on such considerations as the Committee in its sole discretion
determines;

(f) Accelerate the vesting, exercisability or lapse of restrictions of any
outstanding Award, in accordance with Article 9, based in each case on such
considerations as the Committee in its sole discretion determines;

(g) Determine whether, to what extent, and under what circumstances an Award may
be settled in, or the exercise price of an Award may be paid in, cash, Stock,
other Awards, or other property, or an Option may be canceled, forfeited, or
surrendered;

(h) Prescribe the form of each Award Certificate, which need not be identical
for each Participant;

(i) Decide all other matters that must be determined in connection with an
Award;

 

-7-



--------------------------------------------------------------------------------

(j) Establish, adopt or revise any rules, regulations, guidelines or procedures
as it may deem necessary or advisable to administer the Plan;

(k) Make all other decisions and determinations that may be required under the
Plan or as the Committee deems necessary or advisable to administer the Plan;

(l) Amend the Plan or any Award Certificate as provided herein; and

(m) Adopt such modifications, procedures, and subplans as may be necessary or
desirable to comply with provisions of the laws of non-U.S. jurisdictions in
which the Company or any Affiliate may operate, in order to assure the viability
of the benefits of Awards granted to participants located in such other
jurisdictions and to meet the objectives of the Plan.

Notwithstanding the foregoing, grants of Awards to Non-Employee Directors
hereunder shall be made only in accordance with the terms, conditions and
parameters of one or more separate “formula” subplans for the compensation of
Non-Employee Directors, and the Committee may not make discretionary grants
hereunder to Non-Employee Directors.

To the extent permitted under Florida law, the Board or the Committee may
expressly delegate to a special committee consisting of one or more directors
who are also officers of the Company some or all of the Committee’s authority
under subsections (a) through (i) above, except that no delegation of its duties
and responsibilities may be made to officers of the Company with respect to
Awards to Eligible Participants who are, or who are anticipated to be become,
either (i) Covered Employees or (ii) persons subject to the short-swing profit
rules of Section 16 of the 1934 Act. The acts of such delegates shall be treated
hereunder as acts of the Committee and such delegates shall report to the
Committee regarding the delegated duties and responsibilities.

The Company intends that Awards and Restricted Stock Units under the Plan shall
satisfy the requirements of Section 409A of the Code to avoid any adverse tax
results thereunder and the Committee shall administer and interpret the Plan and
all Award Certificates and Restricted Stock Unit Awards in a manner consistent
with that intent. In this regard, if any provision of the Plan, an Award
Certificate, or a Restricted Stock Unit Award would result in adverse tax
consequences under Section 409A of the Code, the Committee may amend that
provision (or take any other action reasonably necessary) to avoid any adverse
tax results and no action taken to comply with Section 409A of the Code shall be
deemed to impair or otherwise adversely affect the rights of any holder of an
Award or Restricted Stock Unit or beneficiary thereof.

4.4. Award Certificates. Each Award shall be evidenced by an Award Certificate.
Each Award Certificate shall include such provisions, not inconsistent with the
Plan, as may be specified by the Committee.

 

-8-



--------------------------------------------------------------------------------

ARTICLE 5

SHARES SUBJECT TO THE PLAN

5.1. Number of Shares. Subject to adjustment as provided in Section 10.1, the
aggregate number of Shares reserved and available for issuance pursuant to
Awards granted under the Plan shall be 3,899,227, of which 399,227 are available
only for issuance pursuant to the exercise of Options and may not be granted as
Awards of Restricted Stock or Restricted Stock Units.

5.2. Share Counting.

(a) To the extent that an Award is canceled, terminates, expires, is forfeited
or lapses for any reason, any unissued Shares subject to the Award will again be
available for issuance pursuant to Awards granted under the Plan.

(b) For purposes of this Article 5, if an Award entitles the holder thereof to
receive or purchase Shares, the Shares covered by such Award or to which such
Award relates shall be counted, in accordance with this Section 5.2(b), on the
date of grant of such Award against the aggregate number of Shares available for
Awards under the Plan. With respect to Options, the number of Shares available
for Awards under the Plan shall be reduced by one Share for each Share covered
by such Award or to which such Award relates. With respect to any Awards that
are granted on or after June 19, 2008, other than Options, the number of Shares
available for Awards under the Plan shall be reduced by two Shares for each
Share covered by such Award or to which such Award relates. Awards that do not
entitle the holder thereof to receive or purchase Shares and Awards that are
settled in cash shall not be counted against the aggregate number of Shares
available for Awards under the Plan.

(c) If the exercise price of an Option is satisfied by either delivering Shares
to the Company (by either actual delivery or attestation) or through a “net
exercise” feature, the full number of Shares subject to the Option shall be
considered as issued for purposes of determining the maximum number of Shares
remaining available for issuance pursuant to Awards granted under the Plan.

(d) If Shares are withheld upon exercise of an Option to satisfy a Participant’s
tax withholding requirements, the full number of Shares subject to the Option
shall be considered as issued for purposes of determining the number of Shares
remaining available for issuance pursuant to Awards granted under the Plan.

5.3. Stock Distributed. Any Stock distributed pursuant to an Award may consist,
in whole or in part, of authorized and unissued Stock, treasury Stock or Stock
purchased on the open market.

5.4. Limitation on Awards. Notwithstanding any provision in the Plan to the
contrary (but subject to adjustment as provided in Section 10.1), the maximum
number of Shares with respect to one or more Options that may be granted during
any one calendar year under the Plan to any one Participant shall not exceed
221,793; provided, however, that in connection with his initial employment with
the Company or an Affiliate, a Participant may be granted Options with

 

-9-



--------------------------------------------------------------------------------

respect to up to an additional 88,717 Shares, which shall not count against the
foregoing annual limit. The maximum fair market value (measured as of the Grant
Date) of any Restricted Stock or Restricted Stock Unit Awards that may be
received by any one Participant (less any consideration paid by the Participant
for such Award) during any one calendar year under the plan shall be $1,000,000.

ARTICLE 6

ELIGIBILITY

6.1. General. Options may be granted only to Eligible Participants; except that
Incentive Stock Options may not be granted to Eligible Participants who are not
employees of the Company or a Parent or Subsidiary as defined in Section 424(e)
and (f) of the Code.

ARTICLE 7

STOCK OPTIONS

7.1. General. The Committee is authorized to grant Options to Participants on
the following terms and conditions:

(a) Exercise Price. The exercise price per share of Stock under an Option shall
be determined by the Committee, provided that the exercise price for any Option
shall not be less than the Fair Market Value as of the Grant Date.

(b) Time and Conditions of Exercise. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part, subject to
Section 7.1(d). The Committee shall also determine the performance or other
conditions, if any, that must be satisfied before all or part of an Option may
be exercised or vested. Subject to Section 9.8, the Committee may waive any
exercise or vesting provisions at any time in whole or in part based upon
factors as the Committee may determine in its sole discretion so that the Option
becomes exercisable or vested at an earlier date. The Committee may permit an
arrangement whereby receipt of Stock upon exercise of an Option is delayed until
a specified future date.

(c) Payment. The Committee shall determine the methods by which the exercise
price of an Option may be paid, the form of payment, including, without
limitation, cash, Shares, or other property (including “cashless exercise”
arrangements), and the methods by which Shares shall be delivered or deemed to
be delivered to Participants; provided, however, that if Shares are used to pay
the exercise price of an Option, such Shares must have been held by the
Participant as fully vested shares for such period of time, if any, as necessary
to avoid variable accounting for the Option.

(d) Exercise Term. In no event may any Option be exercisable for more than ten
years from the Grant Date.

 

-10-



--------------------------------------------------------------------------------

7.2. Incentive Stock Options. The terms of any Incentive Stock Options granted
under the Plan must comply with the following additional rules:

(a) Lapse of Option. An Incentive Stock Option shall lapse under the earliest of
the following circumstances; provided, however, that the Committee may, prior to
the lapse of the Incentive Stock Option under the circumstances described in
subsections (3), (4), (5) and (6) below, provide in writing that the Option will
extend until a later date, but if an Option is exercised after the dates
specified in subsections (3) and (4) below, or more than three months after
termination of employment for any other reason, it will automatically become a
Non-Qualified Stock Option:

(1) The expiration date set forth in the Award Certificate.

(2) The tenth anniversary of the Grant Date.

(3) Three months after termination of the Participant’s Continuous Status as a
Participant for any reason other than the Participant’s Disability, death or
termination for Cause.

(4) One year after the termination of the Participant’s Continuous Status as a
Participant by reason of the Participant’s Disability.

(5) One year after the Participant’s death occurring during his Continuous
Status as a Participant or during the three-month period described in subsection
(3) above or the one-year period described in subsection (4) above and before
the Option otherwise lapses.

(6) The date of the termination of the Participant’s Continuous Status as a
Participant if such termination is for Cause.

Unless the exercisability of the Incentive Stock Option is accelerated as
provided in Article 9, if a Participant exercises an Option after termination of
his Continuous Status as a Participant, the Option may be exercised only with
respect to the Shares that were otherwise vested on the date of termination of
his Continuous Status as a Participant.

(b) Individual Dollar Limitation. The aggregate Fair Market Value (determined as
of the Grant Date) of all Shares with respect to which Incentive Stock Options
are first exercisable by a Participant in any calendar year may not exceed
$100,000.00.

(c) Ten Percent Owners. No Incentive Stock Option shall be granted to any
individual who, at the Grant Date, owns stock possessing more than ten percent
of the total combined voting power of all classes of stock of the Company or any
Parent or Subsidiary unless the exercise price per share of such Option is at
least 110% of the Fair Market Value per Share at the Grant Date and the Option
expires no later than five years after the Grant Date.

 

-11-



--------------------------------------------------------------------------------

(d) Expiration of Authority to Grant Incentive Stock Options. No Incentive Stock
Option may be granted pursuant to the Plan after the day immediately prior to
the tenth anniversary of the Effective Date.

(e) Right to Exercise. During a Participant’s lifetime, an Incentive Stock
Option may be exercised only by the Participant or, in the case of the
Participant’s Disability, by the Participant’s guardian or legal representative.

(f) Eligible Recipients. Incentive Stock Options may not be granted to Eligible
Participants who are not employees of the Company or a Parent or Subsidiary as
defined in Section 424(e) and (f) of the Code.

ARTICLE 8

RESTRICTED STOCK AND RESTRICTED STOCK UNIT AWARDS

8.1. Grant of Restricted Stock. The Committee is authorized to make Awards of
Restricted Stock or Restricted Stock Units to Participants in such amounts and
subject to such terms and conditions as may be selected by the Committee.

8.2. Issuance and Restrictions. Restricted Stock or Restricted Stock Units shall
be subject to such restrictions on transferability and other restrictions as the
Committee may impose (including, without limitation, limitations on the right to
vote Restricted Stock or the right to receive dividends on the Restricted
Stock). These restrictions may lapse separately or in combination at such times,
under such circumstances, in such installments, upon the satisfaction of
performance goals or otherwise, as the Committee determines at the time of the
grant of the Award or thereafter. Except as otherwise provided in an Award
Certificate, the Participant shall have all of the rights of a shareholder with
respect to the Restricted Stock, and the Participant shall have none of the
rights of a shareholder with respect to Restricted Stock Units until such time
as Shares of Stock are paid in settlement of the Restricted Stock Units.

8.3. Forfeiture. Except as otherwise determined by the Committee at the time of
the grant of the Award or thereafter, upon termination of Continuous Status as a
Participant during the applicable restriction period or upon failure to satisfy
a performance goal during the applicable restriction period, Restricted Stock or
Restricted Stock Units that are at that time subject to restrictions shall be
forfeited; provided, however, that the Committee may provide in any Award
Certificate that restrictions or forfeiture conditions relating to Restricted
Stock or Restricted Stock Units will be waived in whole or in part in the event
of terminations resulting from specified causes, and the Committee may in other
cases waive in whole or in part restrictions or forfeiture conditions relating
to Restricted Stock or Restricted Stock Units.

8.4. Certificates for Restricted Stock. Shares of Restricted Stock shall be
delivered to the Participant at the time of grant either by book-entry
registration or by delivering to the Participant, or a custodian or escrow agent
(including, without limitation, the Company or one or more of its employees)
designated by the Committee, a stock certificate or certificates registered in
the name of the Participant. If physical certificates representing shares of
Restricted Stock are registered in the name of the Participant, such
certificates must bear an appropriate legend referring to the terms, conditions,
and restrictions applicable to such Restricted Stock.

 

-12-



--------------------------------------------------------------------------------

ARTICLE 9

PROVISIONS APPLICABLE TO AWARDS

9.1. Stand-Alone, Tandem, and Substitute Awards. Awards granted under the Plan
may, in the discretion of the Committee, be granted either alone or in addition
to, in tandem with, or (subject to Section 11.2(c)) in substitution for, any
other Award granted under the Plan. If an Award is granted in substitution for
another Award, the Committee may require the surrender of such other Award in
consideration of the grant of the new Award. Awards granted in addition to or in
tandem with other Awards may be granted either at the same time as or at a
different time from the grant of such other Awards.

9.2. Form of Payment for Options. Subject to the terms of the Plan and any
applicable law or Award Certificate, payments or transfers to be made by the
Company or an Affiliate on the grant or exercise of an Award may be made in such
form as the Committee determines at or after the Grant Date, including without
limitation, cash, Stock, other Awards, or other property, or any combination,
and may be made in a single payment or transfer, in installments, or on a
deferred basis, in each case determined in accordance with rules adopted by, and
at the discretion of, the Committee.

9.3. Limits on Transfer. No right or interest of a Participant in any
unexercised Award may be pledged, encumbered, or hypothecated to or in favor of
any party other than the Company or an Affiliate, or shall be subject to any
lien, obligation, or liability of such Participant to any other party other than
the Company or an Affiliate. No unexercised or restricted Award shall be
assignable or transferable by a Participant other than to a beneficiary
designated as provided in 9.4 or by will or the laws of descent and distribution
or, except in the case of an Incentive Stock Option, pursuant to a domestic
relations order that would satisfy Section 414(p)(1)(A) of the Code if such
Section applied to an Option under the Plan; provided, however, that the
Committee may (but need not) permit other transfers where the Committee
concludes that such transferability (i) does not result in accelerated taxation,
(ii) does not cause any Option intended to be an Incentive Stock Option to fail
to be described in Code Section 422(b), and (iii) is otherwise appropriate and
desirable, taking into account any factors deemed relevant, including without
limitation, state or federal tax or securities laws applicable to transferable
Awards.

9.4. Beneficiaries. Notwithstanding Section 9.3, a Participant may, in the
manner determined by the Committee, designate a beneficiary to exercise the
rights of the Participant and to receive any distribution with respect to any
Award upon the Participant’s death. A beneficiary, legal guardian, legal
representative, or other person claiming any rights under the Plan is subject to
all terms and conditions of the Plan and any Award Certificate applicable to the
Participant, except to the extent the Plan and Award Certificate otherwise
provide, and to any additional restrictions deemed necessary or appropriate by
the Committee. If no beneficiary has been designated or survives the
Participant, payment shall be made to the Participant’s estate. Subject to the
foregoing, a beneficiary designation may be changed or revoked by a Participant
at any time provided the change or revocation is filed with the Committee.

 

-13-



--------------------------------------------------------------------------------

9.5. Compliance with Laws. All Stock issuable under the Plan is subject to any
stop-transfer orders and other restrictions as the Committee deems necessary or
advisable to comply with federal or state securities laws, rules and regulations
and the rules of any national securities exchange or automated quotation system
on which the Stock is listed, quoted, or traded. The Committee may place legends
on any stock certificate or issue instructions to the transfer agent to
reference restrictions applicable to the Stock.

9.6. Acceleration upon Death. Notwithstanding any other provision in the Plan or
any Participant’s Award Certificate to the contrary, upon a Participant’s death
during his Continuous Status as a Participant, all of such Participant’s
outstanding Options shall become fully vested and exercisable and all
restrictions on the Participant’s outstanding Restricted Stock Awards shall
lapse. Any Option shall thereafter continue or lapse in accordance with the
other provisions of the Plan and the Award Certificate. To the extent that this
provision causes Incentive Stock Options to exceed the dollar limitation set
forth in Section 7.2(b), the excess Options shall be deemed to be Non-Qualified
Stock Options.

9.7. Acceleration upon a Change of Control. With respect to Awards outstanding
as of September 30, 2007, except as otherwise provided in the Award Certificate,
all of a Participant’s outstanding Options shall become fully vested and
exercisable and all restrictions on the Participant’s outstanding Restricted
Stock Awards shall lapse if the Participant’s employment is terminated without
Cause or the Participant resigns for Good Reason within two years after the
effective date of a Change of Control. Any Options shall thereafter continue or
lapse in accordance with the other provisions of the Plan and the applicable
Award Certificates.

9.8. Acceleration for other Reasons. Regardless of whether an event has occurred
as described in Section 9.6 or 9.7 above, the Committee may in its sole
discretion at any time determine that, upon the termination of employment or
service of a Participant, all or a portion of such Participant’s Options shall
become fully or partially exercisable and/or that all or a part of the
restrictions on all or a portion of the Participant’s Restricted Stock Awards
shall lapse, in each case, as of such date as the Committee may, in its sole
discretion, declare. The Committee may discriminate among Participants and among
Awards granted to a Participant in exercising its discretion pursuant to this
Section 9.8.

9.9. Effect of Acceleration. If an Award is accelerated under Section 9.6, 9.7
or 9.8, the Committee may, in its sole discretion, provide (i) that the Award
will expire after a designated period of time after such acceleration to the
extent not then exercised, (ii) that the Award will be settled in cash rather
than Stock, (iii) that the Award will be assumed by another party to a
transaction giving rise to the acceleration or otherwise be equitably converted
or substituted in connection with such transaction, (iv) that the Award may be
settled by payment in cash or cash equivalents equal to the excess of the Fair
Market Value of the underlying Stock, as of a specified date associated with the
transaction, over the exercise price of the Award, or (v) any combination of the
foregoing. The Committee’s determination need not be uniform and may be
different for different Participants whether or not such Participants are
similarly situated. To the extent that such acceleration causes Incentive Stock
Options to exceed the dollar limitation set forth in Section 7.2(b), the excess
Options shall be deemed to be Non-Qualified Stock Options.

 

-14-



--------------------------------------------------------------------------------

9.10. Qualified Performance-Based Awards.

(a) The provisions of the Plan are intended to ensure that all Options granted
hereunder to any Covered Employee qualify for the Section 162(m) Exemption.

(b) When granting any Restricted Stock Award, the Committee may designate such
Award as a Qualified Performance-Based Award, based upon a determination that
the recipient is or may be a Covered Employee with respect to such Award, and
the Committee wishes such Award to qualify for the Section 162(m) Exemption. If
an Award is so designated, the Committee shall establish performance goals for
such Award within the time period prescribed by Section 162(m) of the Code based
on one or more of the following Qualified Performance Criteria, which may be
expressed in terms of Company-wide objectives or in terms of objectives that
relate to the performance of an Affiliate or a division, region, department or
function within the Company or an Affiliate: (1) earnings per share, (2) EBITDA
(earnings before interest, taxes, depreciation and amortization), (3) EBIT
(earnings before interest and taxes), (4) economic profit, (5) cash flow,
(6) sales growth, (7) net profit before tax, (8) gross profit, (9) operating
income or profit, (10) return on equity, (11) return on assets, (12) return on
capital, (13) changes in working capital, or (14) shareholder return.

(c) Each Qualified Performance-Based Award (other than an Option) shall be
earned, vested and payable (as applicable) only upon the achievement of
performance goals established by the Committee based upon one or more of the
Qualified Performance Criteria, together with the satisfaction of any other
conditions, such as continued employment, as the Committee may determine to be
appropriate; provided, however, that the Committee may provide, either in
connection with the grant thereof or by amendment thereafter, that achievement
of such performance goals will be waived upon the death or Disability of the
Participant, or upon termination of the Participant’s employment without Cause
or for Good Reason within 12 months after the effective date of a Change of
Control.

(d) Any payment of a Qualified Performance-Based Award granted with performance
goals pursuant to subsection (c) above shall be conditioned on the written
certification of the Committee in each case that the performance goals and any
other material conditions were satisfied. Except as specifically provided in
subsection (c), no Qualified Performance-Based Award may be amended, nor may the
Committee exercise any discretionary authority it may otherwise have under the
Plan with respect to a Qualified Performance-Based Award under the Plan, in any
manner to waive the achievement of the applicable performance goal based on
Qualified Performance Criteria or to increase the amount payable pursuant
thereto or the value thereof, or otherwise in a manner that would cause the
Qualified Performance-Based Award to cease to qualify for the Section 162(m)
Exemption.

(e) Section 5.4 sets forth the maximum number of Shares or dollar value that may
be granted in any one-year period to a Participant.

 

-15-



--------------------------------------------------------------------------------

9.11. Determination of Employment Status. Whether military, government or other
service or other leave of absence shall constitute a termination of employment
shall be determined in each case by the Committee at its discretion, and any
determination by the Committee shall be final and conclusive. A Participant’s
Continuous Status as a Participant shall not be deemed to terminate (i) in a
circumstance in which a Participant transfers from the Company to an Affiliate,
transfers from an Affiliate to the Company, or transfers from one Affiliate to
another Affiliate, or (ii) in the discretion of the Committee as specified at or
prior to such occurrence, in the case of a spin-off, sale or disposition of the
Participant’s employer from the Company or any Affiliate. To the extent that
this provision causes Incentive Stock Options to extend beyond three months from
the date a Participant is deemed to be an employee of the Company, a Parent or
Subsidiary for purposes of Sections 424(e) and 424(f) of the Code, the Options
held by such Participant shall be deemed to be Non-Qualified Stock Options.

ARTICLE 10

CHANGES IN CAPITAL STRUCTURE

10.1. General. In the event of a corporate event or transaction involving the
Company (including, without limitation, any stock dividend, stock split,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination or exchange of shares), the
authorization limits under Section 5.1 and 5.4 shall be adjusted
proportionately, and the Committee shall adjust Awards to preserve the benefits
or potential benefits of the Awards. Action by the Committee may include:
(i) adjustment of the number and kind of shares which may be delivered under the
Plan; (ii) adjustment of the number and kind of shares subject to outstanding
Awards; (iii) adjustment of the exercise price of outstanding Awards; and
(iv) any other adjustments that the Committee determines to be equitable. In
addition, the Committee may, in its sole discretion, provide (i) that Awards
will be settled in cash rather than Stock, (ii) that Awards will become
immediately vested and exercisable and will expire after a designated period of
time to the extent not then exercised, (iii) that Awards will be assumed by
another party to a transaction or otherwise be equitably converted or
substituted in connection with such transaction, (iv) that outstanding Awards
may be settled by payment in cash or cash equivalents equal to the excess of the
Fair Market Value of the underlying Stock, as of a specified date associated
with the transaction, over the exercise price of the Award, or (v) any
combination of the foregoing. The Committee’s determination need not be uniform
and may be different for different Participants whether or not such Participants
are similarly situated. Without limiting the foregoing, in the event of a
subdivision of the outstanding Stock (stock-split), a declaration of a dividend
payable in shares of Stock, or a combination or consolidation of the outstanding
Stock into a lesser number of shares, the authorization limits under Section 5.1
and 5.4 shall automatically be adjusted proportionately, and the Shares then
subject to each Award shall automatically be adjusted proportionately without
any change in the aggregate purchase price therefor.

 

-16-



--------------------------------------------------------------------------------

ARTICLE 11

AMENDMENT, MODIFICATION AND TERMINATION

11.1. Amendment, Modification and Termination. The Board or the Committee may,
at any time and from time to time, amend, modify or terminate the Plan without
shareholder approval; provided, however, that that if an amendment to the Plan
would, in the reasonable opinion of the Board or the Committee, either
(i) materially increase the benefits accruing to Participants, (ii) materially
increase the number of Shares issuable under the Plan, (iii) expand the types of
awards provided under the Plan, (iv) materially expand the class of participants
eligible to participate in the Plan, (v) materially extend the term of the Plan,
or (vi) otherwise constitute a material amendment requiring shareholder approval
under applicable laws, policies or regulations or the applicable listing or
other requirements of an Exchange, then such amendment shall be subject to
shareholder approval; and provided, further, that the Board or Committee may
condition any amendment or modification on the approval of shareholders of the
Company if such approval is necessary or deemed advisable to (i) permit Awards
made hereunder to be exempt from liability under Section 16(b) of the 1934 Act,
(ii) to comply with the listing or other requirements of an Exchange, or
(iii) to satisfy any other tax, securities or other applicable laws, policies or
regulations.

11.2. Awards Previously Granted. At any time and from time to time, the
Committee may, without additional consideration, amend, modify or terminate any
outstanding Award without approval of the Participant; provided, however:

(a) Subject to the terms of the applicable Award Certificate, such amendment,
modification or termination shall not, without the Participant’s consent, reduce
or diminish the value of such Award determined as if the Award had been
exercised or cashed in at the spread value as of the date of such amendment or
termination;

(b) The original term of an Award may not be extended without the prior approval
of the shareholders of the Company;

(c) Except as otherwise provided in Article 10, an Option may not be repriced,
and the exercise price of an Award may not be reduced, directly or indirectly
(including, without limitation, an Award granted in substitution of another
Award pursuant to Section 9.1), without the prior approval of the shareholders
of the Company; and

(d) No termination, amendment, or modification of the Plan shall adversely
affect any Award previously granted under the Plan, without the written consent
of the Participant affected thereby.

ARTICLE 12

GENERAL PROVISIONS

12.1. No Rights to Awards; Non-Uniform Determinations. No Participant or any
Eligible Participant shall have any claim to be granted any Award under the
Plan. Neither the Company, its Affiliates nor the Committee is obligated to
treat Participants or Eligible Participants uniformly, and determinations made
under the Plan may be made by the Committee selectively among Eligible
Participants who receive, or are eligible to receive, Awards (whether or not
such Eligible Participants are similarly situated).

 

-17-



--------------------------------------------------------------------------------

12.2. No Shareholder Rights. No Award gives a Participant any of the rights of a
shareholder of the Company unless and until Shares are in fact issued to such
person in connection with such Award.

12.3. Withholding. The Company or any Affiliate shall have the authority and the
right to deduct or withhold, or require a Participant to remit to the Company,
an amount sufficient to satisfy federal, state, and local taxes (including the
Participant’s FICA obligation) required by law to be withheld with respect to
any exercise, lapse of restriction or other taxable event arising as a result of
the Plan. If Shares are surrendered to the Company to satisfy withholding
obligations in excess of the minimum withholding obligation, such Shares must
have been held by the Participant as fully vested shares for such period of
time, if any, as necessary to avoid variable accounting for the Award. With
respect to withholding required upon any taxable event under the Plan, the
Committee may, at the time the Award is granted or thereafter, require or permit
that any such withholding requirement be satisfied, in whole or in part, by
withholding from the Award Shares having a Fair Market Value on the date of
withholding equal to the minimum amount (and not any greater amount) required to
be withheld for tax purposes, all in accordance with such procedures as the
Committee establishes.

12.4. No Right to Continued Service. Nothing in the Plan, any Award Certificate
or any other document or statement made with respect to the Plan, shall
interfere with or limit in any way the right of the Company or any Affiliate to
terminate any Participant’s employment or status as an officer, director
consultant or advisor at any time, nor confer upon any Participant any right to
continue as an employee, officer, director, consultant or advisor of the Company
or any Affiliate, whether for the duration of a Participant’s Award or
otherwise.

12.5. Unfunded Status of Awards. The Plan is intended to be an “unfunded” plan
for incentive and deferred compensation. With respect to any payments not yet
made to a Participant pursuant to an Award, nothing contained in the Plan or any
Award Certificate shall give the Participant any rights that are greater than
those of a general creditor of the Company or any Affiliate.

12.6. Indemnification. To the extent allowable under applicable law, each member
of the Committee shall be indemnified and held harmless by the Company from any
loss, cost, liability, or expense (including, but not limited to, attorneys
fees) that may be imposed upon or reasonably incurred by such member in
connection with or resulting from any claim, action, suit, or proceeding to
which such member may be a party or in which he may be involved by reason of any
action or failure to act under the Plan and against and from any and all amounts
paid by such member in satisfaction of judgment in such action, suit, or
proceeding against him provided he gives the Company an opportunity, at its own
expense, to handle and defend the same before he undertakes to handle and defend
it on his own behalf. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled under the Company’s Articles of Incorporation or Bylaws, as a matter of
law, or otherwise, or any power that the Company may have to indemnify them or
hold them harmless.

12.7. Relationship to Other Benefits. No payment under the Plan shall be taken
into account in determining any benefits under any pension, retirement, savings,
profit sharing, group insurance, welfare or benefit plan of the Company or any
Affiliate unless provided otherwise in such other plan.

 

-18-



--------------------------------------------------------------------------------

12.8. Expenses. The expenses of administering the Plan shall be borne by the
Company or its Affiliates.

12.9. Titles and Headings. The titles and headings of the Sections in the Plan
are for convenience of reference only, and in the event of any conflict, the
text of the Plan, rather than such titles or headings, shall control.

12.10. Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

12.11. Fractional Shares. No fractional Shares shall be issued and the Committee
shall determine, in its discretion, whether cash shall be given in lieu of
fractional shares or whether such fractional shares shall be eliminated by
rounding up or down.

12.12. Government and Other Regulations.

(a) Notwithstanding any other provision of the Plan, no Participant who acquires
Shares pursuant to the Plan may, during any period of time that such Participant
is an affiliate of the Company (within the meaning of the rules and regulations
of the Securities and Exchange Commission under the 1933 Act), sell such Shares,
unless such offer and sale is made (i) pursuant to an effective registration
statement under the 1933 Act, which is current and includes the Shares to be
sold, or (ii) pursuant to an appropriate exemption from the registration
requirement of the 1933 Act, such as that set forth in Rule 144 promulgated
under the 1933 Act.

(b) Notwithstanding any other provision of the Plan, if at any time the
Committee shall determine that the registration, listing or qualification of the
Shares covered by an Award upon any Exchange or under any foreign, federal,
state or local law or practice, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition of, or in connection
with, the granting of such Award or the purchase or receipt of Shares
thereunder, no Shares may be purchased, delivered or received pursuant to such
Award unless and until such registration, listing, qualification, consent or
approval shall have been effected or obtained free of any condition not
acceptable to the Committee. Any Participant receiving or purchasing Shares
pursuant to an Award shall make such representations and agreements and furnish
such information as the Committee may request to assure compliance with the
foregoing or any other applicable legal requirements. The Company shall not be
required to issue or deliver any certificate or certificates for Shares under
the Plan prior to the Committee’s determination that all related requirements
have been fulfilled. The Company shall in no event be obligated to register any
securities pursuant to the 1933 Act or applicable state or foreign law or to
take any other action in order to cause the issuance and delivery of such
certificates to comply with any such law, regulation or requirement.

 

-19-



--------------------------------------------------------------------------------

12.13. Governing Law. To the extent not governed by federal law, the Plan and
all Award Certificates shall be construed in accordance with and governed by the
laws of the State of Florida.

12.14. Additional Provisions. Each Award Certificate may contain such other
terms and conditions as the Committee may determine; provided that such other
terms and conditions are not inconsistent with the provisions of the Plan.

12.15. No Limitations on Rights of Company. The grant of any Award shall not in
any way affect the right to power of the Company to make adjustments,
reclassification or changes in its capital or business structure or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets. The Plan shall not restrict the authority of the Company,
for proper corporate purposes, to grant or assume Awards, other than under the
Plan, to or with respect to any person. If the Committee so directs, the Company
may issue or transfer Shares to an Affiliate, for such lawful consideration as
the Committee may specify, upon the condition or understanding that the
Affiliate will transfer such Shares to a Participant in accordance with the
terms of an Award granted to such Participant and specified by the Committee
pursuant to the provisions of the Plan.

 

-20-